Citation Nr: 1522317	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of Hodgkin's lymphoma.  

2.  Entitlement to service connection for joint disorders of the right shoulder, bilateral wrists, bilateral hands, back, and bilateral knees.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from November 1992 to November 1996.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for Hodgkin's disease lymphoma and joint pain affecting his right shoulder, bilateral knees, bilateral wrists, back, and bilateral hands.

As an initial matter, the Board notes that the Veteran's service treatment records are completely silent regarding any complaints, treatment or diagnoses pertaining to these claimed disorders.  Since his military service, private VA treatment records show the Veteran was diagnosed with Hodgkin's lymphoma in January 2006.  There are no opinions as to the etiology of his Hodgkin's disease in these treatment records, but the Veteran maintains that this disease is the result of his exposure to jet fuel while in the Navy.  

Additionally, the Veteran reports that he suffers from joint pain as a result of his military occupational specialty as a mechanic.  The Veteran is competent to report the onset and location of joint pain.  

Based on the above, the Board finds VA compensation examinations are necessary prior to adjudication of the Veteran's claims to determine whether they are related to or had their onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the AOJ also should attempt to obtain any VA or private treatment records not currently associated with the claims folder.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his Hodgkin's lymphoma and joint pain disorders since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his Hodgkin's disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified residuals as a result of the Veteran's Hodgkin's lymphoma, are related to active service (November 1992 to November 1996) or any incident of service, to include his reports of in-service exposure to chemicals other than herbicides (i.e., JP4 and jet fuel) as a mechanic. 

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed joint disorders.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is first asked to identify any and all disorders affecting the Veteran's right shoulder, bilateral knees, bilateral hands, back, and bilateral wrists.  

Then, for any diagnosed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that they are related to active service (November 1992 to November 1996) or any incident of service, to include his duties as a mechanic.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




